Citation Nr: 0600043	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  03-11 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral otitis media, based on an initial award.  

2.  Entitlement to a compensable disability rating for 
hearing loss, claimed as secondary to bilateral otitis media, 
based on an initial award.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to March 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In June 2002, the RO granted the claims of entitlement to 
service connection for bilateral otitis media and entitlement 
to service connection for hearing loss, claimed as secondary 
to otitis media.  A noncompensable rating was assigned for 
both disabilities, effective June 1995.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the time the veteran filed her timely Substantive Appeal, 
she indicated that she did not want a Board hearing.  A 
review of the record shows that the claims file was 
transferred to the Board on November 8, 2005.  By 
correspondence received by the Board on November 28, 2005, 
within 90 days of the Board's certification, the veteran 
requested an opportunity to present personal testimony before 
a Board member at a video-conference hearing at the RO.  

Accordingly, this case must be remanded to afford the veteran 
the requested video-conference hearing.  38 C.F.R. §§ 20.700, 
20.1304 (2005).  

In view of the above, this case is REMANDED for the following 
action:

The veteran should be scheduled for a 
video-conference hearing before a Board 
member at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

